         Case 2:21-mj-00282-DUTY Document 11 Filed 01/19/21 Page 1 of 1 Page ID #:33




                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER
    UNITED STATES OF AMERICA,
                                                                                ~~M,ra~a
                                                    PLAINTIFFS)


  c,~~ ~,5,~y h~a                    ~.

                                                  DEFENDANT(S).
                                                                    ORDER FOR CONTRIBUTION TOWARDS
                                                                            ATTORNEY'S FEES
                                                                             18 USC §3006A(fj

    On~       l~ y~2/                    defendant          /rl~G F~~S/ /~AN~d
   '
   ~f submitted a financial affidavit in support of defendant's request for pointment ofcounsel without payment of
      fees. After review ofthe affidavit,the court finds that the defendant has the present ability to make a contribution
      towards his/her attorney's fees.                                    .
    ❑ did not submit a financial affidavit, but appeared without counsel.

    Subject to this order of contribution, the Court hereby appoints     ~ra-~~ 6~'d                 /(~
as counsel for the defendant
        until further notice.
    ❑ for these proceedings only.

    The defendant is ordered to pay towards attorney's fees in accordance with the schedule of payments set forth below:
    ❑ A total sum of$
       ❑ due not later than                                                     /             9/
           due in monthly payments of$           b•o U                   beginning                ~2~

    ❑ Monthly payments of$                                           to commence on
      and to continue until final disposition of this case.

    ❑ Other

    All cashier's checks and/or money orders must be made payable to: CLERK,U.S.DISTRICT COURT and mailed to:
United States District Court,Central District ofCalifornia,312 N.Spring Street, Room G-8,Los Angeles,California 90012,
Attn: Fiscal Section. Your name and case number must be included on the cashier's check or money order.

    This order is subject to reconsideration bythe Court. The defendant is advised that he/she maybe required, based upon
his/her then present ability, to contribute a greater or lesser amoun~'money for attorney's fees upon reconsider~n by the
Court.                                                              / l        .► ~                          h1 ~

                                                           ~—,,           '—             -- ~              ~
     t    ~

cc: Clerk's Office, Fiscal Section
    CJA
    FPD
    PSA

CR-26 (07!05)                             ORDER FOR CONTRIBUTION TOWARDS ATTORNEY'S FEES
